Citation Nr: 1514769	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to increased initial ratings for posttraumatic stress disorder (PTSD), evaluated as 30 percent prior to October 4, 2012, and 70 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD with a 30 percent evaluation assigned effective August 18, 2003.  In an October 2014 rating decision, the RO increased the Veteran's PTSD evaluation to 70 percent effective October 4, 2012.

This case was previously before the Board in September 2012, when the claim was remanded for additional development.  At that time, the Board expanded the appeal to include the matter of a TDIU as a component of the claim for increase consistent with Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).  At that time, the Board remanded both of the issues on appeal for further development.


FINDINGS OF FACT

1.  For the period prior to October 4, 2012, the Veteran's PTSD manifests symptoms which more nearly approximate occupational and social impairment with reduced reliability and productivity.

2.  From October 4, 2012 the Veteran's PTSD do not approximate total social and industrial impairment. 

3.  The most probative evidence of record indicates that the Veteran's service-connected PTSD has not precluded him from obtaining and maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  For the period prior to October 4, 2012, the criteria for an initial rating of 50 percent, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 70 percent since October 4, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran's claim of entitlement to higher initial ratings for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and several VA PTSD examination reports.

The Board notes that the actions requested in the September 2012 remand have been undertaken.  New VA examinations were conducted in October 2012 and April 2014.  Additionally, VA treatment records were obtained and associated with the Veteran's file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries     v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v.   West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to   the Veteran.  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Increased Initial Ratings for PTSD

The Veteran contends in his January 2010 notice of disagreement and elsewhere that his PTSD warrants a higher rating. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of   the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely     on the basis of social impairment.  38 C.F.R. § 4.126(b).

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows.

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
 
A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.
 
A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
 
The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
 
One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates    that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31   to 40 indicates some impairment in reality testing or communication (e.g., speech  at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or   mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation,   severe obsessional rituals, frequent shoplifting) or any serious impairment in   social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or        co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational,       or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

The medical evidence of record shows that in October 2004, following his August 2003 claim, the Veteran began receiving treatment for PTSD.  The Veteran has received ongoing mental health evaluations at a VA medical center since that time, and his complaints during treatment primarily focused on nightmares, insomnia, anger, intrusive memories triggered by the claims process and watching the news, irritability, flashbacks, panic attacks, and depression.  The Veteran's GAF scores prior to October 4, 2012, ranged from a high score of 60 in October 2004 to a low score of 42 in June 2010.  From October 4, 2012, to the most recent score of record in May 2014, the Veteran's GAF scores ranged from a low of 41 in October 2012, to a high of 51 in April 2014.

a. Prior to October 4, 2012

Based on the evidence of record, the Board finds that for the period prior to October 4, 2012, the Veteran's PTSD most closely approximates the criteria for a 50 percent rating, and not in excess thereof.  

The medical evidence of record shows that in October 2004, following his August 2003 claim, the Veteran began receiving treatment for PTSD.  The Veteran has received ongoing mental health evaluations at a VA medical center since that time, and his complaints during treatment primarily focused on nightmares, insomnia, anger, intrusive memories triggered by the claims process and watching the news, irritability, flashbacks, panic attacks, and depression.  The Veteran's GAF scores prior to October 4, 2012, ranged from a high score of 60 in October 2004 to a low score of 42 in June 2010.  

At a VA examination in October 2009, the Veteran reported constantly occurring symptoms of insomnia, experiencing panic attacks two to three times a week, mild memory loss, decreased social interaction, withdrawal, trouble relating to others, irritability, thinking slowly, and the inability to cope with people.  Specifically, the Veteran indicated that his social relationships are superficial and that he prefers to stay by himself.  He described his marriage as generally good but that the relationship is sometimes "shaky" because he withdraws and does not communicate well.  He  also expressed problems communicating with his three children.  The Veteran reported that he does not have any hobbies or activities.  Regarding his education   and employment history, the Veteran earned a master's degree in criminal justice administration and worked as a criminal investigator for 26 years with the United States Department of Agriculture (USDA).  He reported that he retired from that job because he was eligible by age or duration of his employment.  Psychiatric hospitalization was not reported.

The October 2009 examiner reported that the Veteran's appearance, hygiene,        and behavior were appropriate.  He noted that while cooperative, the Veteran was easily distracted as indicated by his inability to perform serial sevens or spell a word backward.  The examiner further noted that the Veteran had a flat affect, dysphoric mood, and that the Veteran's speech was clear and coherent.  The examiner did not see signs that the Veteran suffered from delusions or hallucinations.  The Veteran displayed no obsessional rituals, suicidal ideation, or impaired judgment.  The examiner found that the Veteran had mild immediate and recent memory impairment as indicated by his inability to keep track of things, and problems remembering names and appointments.  Additionally, the examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity, and that he would not be able to work with others well on an ongoing basis.  The 2009 examiner provided a GAF score of 55.  

Although the Veteran did indicate in his November 2004 statement that he has had suicidal thoughts in the past, at all times during his subsequent treatment he denied current suicidal or homicidal ideation.  Furthermore, none of the other symptoms cited for the higher rating are supported by the record prior to October 4, 2012. 

Although the Veteran's social interaction is limited, he did maintain a long-term marriage, attended group support meetings involving interaction with others, and reported watching his grandchildren.  

Disturbance of mood was also noted in the Veteran's 2009 VA examination, but "disturbances of motivation and mood" are already symptoms associated with a    50 percent rating; the mental status examinations of record do not demonstrate mood impairment of such severity as to approximate the higher disability picture.  The 2009 examination indicates that the Veteran remained cooperative, without impairment of speech, judgment or insight.  Although the Veteran has complained of impairment in concentration and memory, these functions were largely intact during the 2009 examination, with only mild memory loss and the inability to perform serial sevens or spell a word backwards noted.  The Veteran has reported irritability, but there is no indication that his irritability has resulted in violent behavior during the period in question; thus, his irritability does not equate to "unprovoked irritability with periods of violence" as characteristic of the 70  percent evaluation.  

In considering the severity of the Veteran's symptoms during the period under review the Board has also considered the GAF scores that were assigned, and notes that treatment records reflected a GAF scores as low as 42 in June 2010.  However, the symptomatology to support that GAF score was not reported.  Moreover, VA treatment records during the period prior to October 4, 2012 also reveal the Veteran denied suicidal or homicidal ideation, and there was no report of abnormal speech, illogical thoughts, or poor judgment.  Additionally, the evidence only reveals one GAF score in the 40's during this period-the June 2010 score-and the remainder are primarily in the low to mid 50's.  Such findings do not reflect occupational    and social impairment with deficiencies in most areas.  Indeed, the Veteran's GAF scores have been higher than those typically assigned for symptomatology resulting in major impairment in several areas such as work, family relations, judgment, thinking or mood (i.e. GAF scores of 31 to 40 per DSM-IV).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Federal Circuit held    that in the context of a 70 percent rating, § 4.130 requires not only the presence     of certain symptoms but also that those symptoms have caused occupational        and social impairment in most of the referenced areas.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.

The Board has considered the Veteran's assertions as to his symptomatology,         to include his statement in November 2004 asserting that he experiences every symptom listed in the 70 percent criteria, but concludes that the findings during medical evaluation are more probative than his lay assertions rendered in pursuit   of monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

In sum, given the degree of functional ability that is consistently demonstrated by the VA psychiatric treatment notes and the 2009 examination, the Board finds the Veteran's disability picture more nearly approximates a 50 percent rating prior to October 4, 2012, and no higher. 

b. Since October 4, 2012

On review of the evidence of record, the Board finds that the Veteran's PTSD   most closely approximates the criteria for the currently assigned 70 percent rating from October 4, 2012.  None of the symptoms cited for the higher rating (gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self      or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name) are shown by the record, nor symptoms of similar severity, frequency or duration reflecting total social and occupational impairment shown.

Specifically, in October 2012 the Veteran was evaluated again.  At that time            the Veteran reported that his relationship with his wife and children was poor.  Specifically, his wife told him that he was distant and short tempered.  He also indicated that he had lost a part time job that he held in 2009 due to his inability to get along with others, and now spends his days "supervising" his grandchildren.  The Veteran did not report psychiatric hospitalization.

The examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods    of inability to perform occupational tasks.  Nevertheless, the Veteran was found to be generally functioning satisfactorily, with normal routine behavior and self-care.  Regarding the manifestations of the Veteran's PTSD, the examiner noted a host     of symptoms including:  anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, social and professional relationship difficulties, difficulty dealing     with stressful situations, and the inability to maintain positive relationships.  The Veteran indicated that he experiences these symptoms more than once a month.  The examiner noted that the Veteran's greatest impairments were his inability to sleep and in his family and social life.  She also noted that the Veteran's PTSD related anger problems reduce his employability.  A GAF score of 51-60 was reported.

The Veteran was also examined in April 2014.  At that time he reported experiencing depression, poor sleep, and nightmares several times a week; panic attacks and angry outbursts one to two times a week; and unprovoked anxiety.  He denied thoughts of suicide, stating "I am not ready to leave this earth."  He did note improvement in some symptoms and attributed this improvement to medication and coping methods taught by his VA doctors.  The Veteran reported that his relationship with his wife had deteriorated and that they bicker all day with yelling several days per week.     He also reported seeing his daughters regularly but that his son did not "want to be bothered" with him after an argument during which he threw a laptop computer.  The Veteran indicated that he had made a few friends in his PTSD support group and that he had two non-military friends that he did not   yet fully trust.  He reported several activities including researching his family's genealogy, listening to jazz albums, and watching college basketball.  Regarding his work history, the Veteran reported that he has not worked or sought employment since he left his part-time job in 2009.  The Veteran did not report psychiatric hospitalization.

The 2014 examiner found the Veteran to be pleasant and have a stable affect.  No suicidal or homicidal ideation was noted.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  She noted that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, and disturbances of motivation and mood.  Regarding the Veteran's ability to work, she opined that the Veteran does not have total impairment related to work but that his PTSD symptoms likely make work activities more difficult.  In support of her opinion that the Veteran was not totally occupationally impaired, she noted the Veteran's ability to maintain a part time job for over two years (ending in 2009), and his high level of education.  

The Board has considered the Veteran's assertions as to his symptomatology and severity of his disability, but concludes that the findings during medical evaluation are more probative than his lay assertions because they are consistent with the evidence of record and are based on the medical expertise of the examiners and clinicians.  Specifically, the 2012 examiner opined that the Veteran's PTSD-related anger issues would reduce his employability; the examiner did not opine that it would totally preclude the Veteran's employment.  The 2014 examiner stated that the Veteran's PTSD symptoms likely make work activities much more "difficult."  However, the examiner did not opine that the Veteran's emotional instability foreclosed the possibility of employment.  The 2014 examiner found that total occupational impairment was not shown.
 
The Board acknowledges the Veteran's reports of impaired social relationships.  However, the Veteran has maintained a relationship with his wife of over 45 years, albeit one that is occasionally "shaky."  Additionally, during his 2014 examination the Veteran referenced seeing his daughters frequently, having lunch with non-military friends, and "hanging out" with friends from his PTSD support group.  Furthermore, while receiving VA treatment in April and May 2014 the Veteran reported being very excited and proud about his grandson's upcoming high school graduation.  The Board acknowledges the Veteran's report during the 2014 VA examination that his son cannot be "bothered" with him and that he is letting his son have his space.  However, the Board finds probative the fact that the Veteran was noted as being pleasant and cooperative during his 2014 examination, evidencing that he is not totally socially impaired.

The Board finds the 2012 and 2014 examinations and the psychiatric treatment results are of greater probative value than the Veteran's lay assertions provided for purposes of monetary gain.  Accordingly, the Board accords significantly greater weight to the VA treatment records than to the Veteran's lay assertions.
 
The Board has also considered the GAF scores that were assigned, and notes that treatment records reflected GAF scores as low as 41 in October and November 2012.  However, VA treatment records during the period since October 4, 2012, also reveal the Veteran denied suicidal or homicidal ideation, and there was no report of impaired thought processes, lack of personal hygiene, or disorientation    to time or place.  Such evidence does not reflect total occupational and social impairment.

In sum, given the degree of functional ability that is consistently demonstrated by the VA psychiatric treatment notes and the 2012 and 2014 examinations, the Board finds the Veteran's disability picture more nearly approximates no more than a 70 percent rating since October 4, 2012. 

c. Other Considerations

The Board has also considered whether the Veteran's psychiatric disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014).  Here, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD.  Although the Board has already acknowledged that not all of his specific symptomatology is noted in the schedular criteria, pursuant to Mauerhan v. Principi, 16 Vet. App. 436 (2002), the focus         in evaluating such claims is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning.  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the current schedular rating.  As such, the Board finds that the manifestations of the Veteran's PTSD and depression are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

B. Entitlement to a TDIU

In his March 2010 formal appeal, the Veteran asserted that he was unemployable   at least partly due to his service-connected PTSD.  In a September 2010 rating decision, the RO denied a TDIU and specifically considered the Veteran's PTSD.  In a September 2013 rating decision the RO denied TDIU based on all service-connected disabilities.  The Veteran did not file a notice of disagreement with     that decision and it has become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Thus, this analysis is restricted to a TDIU caused by service-connected PTSD.  See Rice, 22 Vet. App. at 454-455. 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
 
In determining whether an appellant is entitled to a total disability rating based  upon individual unemployability, neither the appellant's non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19. Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

It is the established policy of VA that all veterans who are unable to secure          and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).

Following a careful review of the record, the Board finds that at no point during   the appeal period did the Veteran's service-connected PTSD prevent him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  Prior to October 4, 2012, the Veteran's PTSD was not rated at least 60 percent disabling, so he did not meet the schedular criteria for a TDIU based on his service-connected PTSD.  For the period since October 4, 2012, the Veteran meets the schedular requirement for a TDIU based   on his service-connected PTSD that is currently rated at 70 percent disabling.  

As previously noted, the Veteran has a master's degree, retired from the USDA after more than 20 years, and quit a part-time security job in 2009.  In a July 2013 statement the Veteran asserts that he quit his security job due to "personal matters between other co-workers which (sic) [he] believe[s] was due to [his] PTSD."  Additionally, in a November 2004 statement the Veteran reported that he retired from his job at the USDA because he was "having more and more trouble being civil to [his] subordinates and superiors alike."  In the November 2004 statement the Veteran also reported serving as a police officer in Kansas City, Kansas, for eleven years before starting his job at the USDA. 

VA examiners have consistently found that the Veteran is not totally occupationally impaired due to his PTSD and that he is capable of some form of employment.  Specifically, the October 2009 examiner noted that the Veteran would not be able  to work with others well on an ongoing regular basis, but did not find the Veteran unemployable.  During a June 2010 general medical VA examination, the Veteran reported that he might be able to work as a lecturer or a teacher at a junior college.  The examiner opined that sedentary work might be possible.  The October 2012 examiner opined that the Veteran's emotional difficulty (particularly anger)  reduced his employability.  The examiner did not opine that the Veteran's emotional instability foreclosed the possibility of employment.  During his April 2014 examination the Veteran reported that he has not sought employment since 2009.  The 2014 examiner noted that the Veteran's "PTSD symptoms likely make work activities much more difficult."  Nevertheless, the examiner ultimately stated that the Veteran is capable of working.

The Board has considered the Veteran's assertions that his PTSD symptoms preclude him from working; however, the most probative evidence of record does not reflect that the Veteran's PTSD renders him unable to maintain gainful employment.  The Veteran has a lengthy employment history that, according to    his November 2004 statement, he maintained despite suffering from PTSD.  Additionally, the Board  notes that the Veteran voluntarily left his last two positions; he was not found to be  so angry or irritable to others that he was terminated.  Moreover, the Board notes that the Veteran holds a master's degree, indicating that he is capable of performing the mental acts required by employment.  The record does not reflect that the Veteran would be unable to perform in a setting with minimal interaction with others, or at limited periods of time with others as a result of his service-connected PTSD.

The Board finds that the Veteran's PTSD does not render him unable to obtain and maintain gainful employment consistent with his education, training, and work experience.  Accordingly, the criteria for TDIU are not met, and the claim is denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

Entitlement to a disability rating of 50 percent, but no higher, for PTSD prior to October 4, 2012, is granted.

Entitlement to a disability rating in excess of 70 percent for PTSD from October 4, 2012, is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


